Clarke, P. J. (dissenting):
Passing all questions of practice, it clearly appears from the evidence that there was sufficient ground to warrant the court to enter a judgment annulling the marriage for the fraud of defendant in inducing the same, unless the separation agreement entered into after discovery of the fraud bars the action. I do not think it does. The marriage was not void, but voidable only, and was good until annulment by the court. By the separation agreement plaintiff provided for the performance of his marital obligations of support and maintenance. To hold this to be an affirmance of the validity of the marriage and a bar to the action for annulment, said marriage having been induced by gross fraud and deception consisting of affirmative and knowingly false statements in regard to a most material fact, namely, the pre-marriage chastity of the wife, when it appears, without dispute, that prior to this *609marriage, in a divorce action in which she appeared as corespondent, she was found to have been guilty of adultery and that the present plaintiff immediately ceased to live with her after discovery of that fact, seems to me to present a shocking situation. I cannot agree that the law affords no remedy. As an action for divorce could not lie for acts committed before marriage, it must be that annulment will.
In my opinion the judgment appealed from should be reversed and a new trial ordered.
Finch, J., concurs.
Judgment affirmed, with costs.